Citation Nr: 0420916	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from May 1964 to April 1968; he died in October 
2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of May 2003, by 
the Nashville, Tennessee, Regional Office (RO). 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; thus, exposure to Agent Orange may be presumed.  

3.  The veteran died in October 2002, at the age of 55; the 
immediate cause of death was reported on the certificate of 
death as colon cancer.  No other significant condition 
contributing to his death was reported on the death 
certificate.  No autopsy was performed.  

4.  At the time of his death, the veteran had not established 
service connection for any disability.  

5.  Colon cancer is not on the list of diseases in 38 U.S.C. 
1116(a)(2) and 38 CFR 3.309(e) presumed to be caused by 
Agent Orange.  

6.  The veteran's fatal colon cancer is not shown by 
competent evidence to be related to his active military 
service, including exposure to Agent Orange; and it was not 
manifest to a compensable degree within one year of his 
discharge from service.


CONCLUSIONS OF LAW

1.  The veteran's colon cancer was not incurred or aggravated 
by active military service, and may not be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The appellant's claim for benefits was received in November 
2002; and, in a February 2003 letter, the RO essentially 
provided notice to her regarding what information and 
evidence was needed to substantiate her claim for benefits, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to submit any evidence in her possession 
that pertains to the claim.  Thereafter, the RO by its May 
2003 rating decision denied the service connection claim.  
The appellant was sent a notice of this rating decision in 
June 2003, as well as a statement of the case in November 
2003.  All these documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the appellant's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing her of the information and evidence 
necessary to substantiate her claim.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
appellant as pertinent to her claim.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


II.  Factual background.

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214), documents that he served 
on active duty from May 1964 to April 1968; that report also 
indicates that his military service included 2 years, 9 
months, and 6 days of foreign or sea service.  Among his 
listed awards and decorations are: the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with device, and the Armed Forces 
Expeditionary Medal (Vietnam).  

The record reflects that the veteran died in October 2002, at 
the age of 55.  A certificate of death, dated in October 
2002, shows that the veteran's death was attributed to colon 
cancer.  No other condition was listed as contributing to 
death by not resulting in the underlying cause of death.  An 
autopsy was not performed.  

The veteran's service medical records, including the 
enlistment examination dated in May 1964 as well as the 
separation examination dated in 1968, are negative for any 
complaints or findings referable to any carcinoma of the 
rectum and/or colon.  

The record is devoid of any medical records during the period 
from 1968 until 2001.  

Received in June 2002 were private treatment reports, dated 
from November 2001 to March 2002, reflecting a diagnosis, 
evaluation and treatment for cancer.  A November 2001 
treatment report indicates that the veteran was found to have 
guaiac positive stools and underwent a colonoscopy revealing 
a carcinoma in the rectal area.  It was noted that a CT scan 
of the abdomen and pelvis revealed some lesions in the liver 
not fully clarified.  A chest x-ray appeared normal.  
Subsequently, the veteran received chemoradiation treatment.  
The veteran was admitted to a hospital in March 2002 with a 
diagnosis of stage IV rectal carcinoma; he underwent 
coloplasty, coloanal anastomosis, proctosigmoidectomy, take-
down of splenic flexure, biopsy of the liver and peritoneum.  
It was discovered that the veteran had large metastasis in 
the right lobe of the liver with direct extension in the form 
of several nodules to the diaphragm; frozen section biopsy 
was positive for adenocarcinoma; evidence of residual 
adenopathy in the lower rectum; no other evidence of tumor 
was seen in other organs.  

Of record is a private medical statement from Dr. Ross E. 
Kerns, dated October 2, 2002, indicating that the veteran had 
been his patient since November 27, 2001, and he was 
originally diagnosed with advanced rectal carcinoma, for 
which he had surgery and chemotherapy.  Dr. Kerns reported 
that, in April 2002, multiple liver lesions were discovered 
and chemotherapy was restarted with good initial response.  
However, he noted that a CT scan performed on August 13, 
2002, showed progression of the disease with progression of 
liver lesions, peritoneal lesions, and bone lesions.  Dr. 
Kerns explained that the veteran was on a new chemotherapy 
medication.  However, even with that treatment, he had an 
extremely poor prognosis and unless there was a dramatic 
response to that medication, he would estimate a life 
expectancy of less than six months.  The records show that 
the veteran died later in October 2002.  

III.  Legal analysis.

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2003).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2003).

Note 1:  The term ``soft-tissue sarcoma'' includes the 
following:  Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with  rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, and Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2003).

Note 2:  For purposes of this section, the term acute and 
subacute  peripheral neuropathy means transient peripheral 
neuropathy that appears  within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e), Note 2 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January  9, 1962, and ending on May 7, 1975, shall be 
presumed to have been  exposed during such service to an 
herbicide agent, unless there is  affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) 
(2003).

The veteran's service records reflect that he served in the 
Republic of Vietnam.  However, as colon cancer is not listed 
as one of the presumptive disorders under 38 C.F.R. 
§ 3.309(e), presumptive service connection on the basis of 
Agent Orange exposure is not warranted in this case.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
found that under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among the enumerated disorders which are 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed Cir. 1994).  As such, the appellant may establish 
service connection for colon cancer by presenting evidence 
which shows that the disorder began during the veteran's 
service or is related to an incident of such service, 
including in-service Agent Orange exposure.  

Upon careful review of the evidentiary record, the Board 
finds no competent evidence which establishes the onset of 
the fatal disease process, colon cancer, during the veteran's 
active military service.  As well, the Board finds no 
evidence that colon cancer was manifest within a one year 
period of his discharge from service.  Therefore, the cancer 
of the veteran's colon, which led to his death, may not be 
presumed to have been incurred during his active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Moreover, the Board notes 
that cancer of the rectum was not diagnosed until 2001, 
approximately 33 years after the veteran's discharge from 
service.  Significantly, the claims folder contains no 
competent evidence associating this disability with any 
incident of the veteran's military service (including in-
service exposure to Agent Orange).  See 38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2001) and 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2003).  

In the absence of a disorder causative of the veteran's death 
which may be presumptively service-connected based on Agent 
Orange exposure, and in the absence of competent evidence 
causally linking in-service Agent Orange exposure to a 
disease causative of the veteran's death, service connection 
for the cause of his death cannot be established on the basis 
of Agent Orange exposure either on a presumptive basis or 
otherwise.  38 C.F.R. § 3.309(e); Combee, supra.  

In the absence of the above evidence, the regulations require 
a showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  With respect 
to the principal cause of death, VA regulations provide that 
a service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In this case, however, at 
the time of the veteran's death, he had not established 
service connection for any disability.  As such, the Board 
finds that the preponderance of the evidence does not show 
that a service-connected disorder caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's death due to 
colon cancer was caused by, or the result of, military 
service, to include exposure to Agent Orange.  Because the 
evidence as to this claim is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim of service connection for the cause of 
the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



